

EXHIBIT 10.1
REDEMPTION AGREEMENT AND AMENDMENT
TO
LIMITED LIABILITY COMPANY AGREEMENT OF LEGACY YARDS LLC
THIS REDEMPTION AGREEMENT AND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
OF LEGACY YARDS LLC (this “Agreement”) is made and entered into as of August 1,
2016, at 1:50 p.m., New York City time (the “Effective Time”), by and among
LEGACY YARDS LLC, a Delaware limited liability company (the “Company”), COACH
LEGACY YARDS LLC, a Delaware limited liability company (“Redeemed Member”), and
PODIUM FUND TOWER C SPV LLC, a Delaware limited liability company (“Continuing
Member”).
RECITALS
A.Redeemed Member owns a Membership Interest in the Company, which Membership
Interest (the “Redeemed Interest”) is more particularly described in that
certain Limited Liability Company Agreement of Legacy Yards LLC dated as of
April 10, 2013, by and between Continuing Member and Redeemed Member (the “LLC
Agreement”). Initially capitalized terms used in this Agreement without
definition have the respective meanings given such terms in the LLC Agreement.
B.Continuing Member has agreed to cause the Company to redeem the Redeemed
Interest, and Redeemed Member has agreed to the redemption of the Redeemed
Interest and to withdraw from the Company.
C.Company, Continuing Member and Redeemed Member desire to consent to the
redemption of the Redeemed Interest and the withdrawal of Redeemed Member from
the Company, as described herein and effectuated hereby, and Continuing Member
further desires to amend the LLC Agreement to reflect such redemption and
withdrawal of Redeemed Member.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1.    Redemption and Withdrawal.
(a)Effective immediately from and after the Effective Time, in consideration of
the payment of the Redemption Price to Redeemed Member at the Closing, (a)
Redeemed Member unconditionally and irrevocably relinquishes, transfers,
assigns, sells and conveys to the Company free and clear of any Liens (as
defined below), and the Company accepts and redeems from the Redeemed Member,
the Redeemed Interest (including, without limitation, all right, title and
interest of Redeemed Member in, to and against the Company, any associated
beneficial interest in the Coach Unit or any related portion of the Building C
Lease, and any other rights afforded to Redeemed Member under and in accordance
with the LLC Agreement), and (b) Redeemed Member withdraws from the Company.
(b)The aggregate consideration payable under this Agreement by the Company shall
be $706,711,528 (the “Redemption Price”). The parties acknowledge and agree
NY 76274446v6




--------------------------------------------------------------------------------








that, notwithstanding anything in the LLC Agreement to the contrary, including
with respect to conveyance of the Coach Unit, the Redemption Price is the only
consideration due, payable and owing for the Redeemed Interest, now and in the
future.
2.    Closing. The closing (the “Closing”) of the transactions contemplated
hereby
shall occur on the date hereof and as of the Effective Time. At the Closing, (a)
the Company shall deliver to Redeemed Member, by wire transfer of immediately
available funds, the Redemption Price, and (b) Redeemed Member shall
unconditionally and irrevocably relinquish, transfer, assign, sell and convey,
the Redeemed Interest, free and clear of all Liens, and the Company shall accept
such interests and cancel the Redeemed Interest on its books and records.
3.    Percentage Interest. As of (and from and after) the Effective Time, the
Percentage Interest of Continuing Member in the Company is hereby increased to
100%, and all Capital Contributions made to the Company will be deemed to have
been made, from and after the Effective Time, by Continuing Member.
4.    Consent. The Company, Redeemed Member and Continuing Member each
hereby consents to the redemption by the Company of the Redeemed Interest and
the withdrawal of Redeemed Member from the Company as of the Effective Time.
5.    No Further Rights.
(a)As of (and from and after) the Effective Time, Redeemed Member (and its
affiliates) shall not have any direct or indirect, record or beneficial,
ownership interest in the Company or in or right to the Redeemed Interest, or to
any distributions of any kind, or any further authority, right or power as a
Member of the Company.
(b)Redeemed Member acknowledges and agrees that, notwithstanding anything to the
contrary in the LLC Agreement, the transactions relating to the conveyance and
sale of the Coach Unit as contemplated by the LLC Agreement are not going to
take place, and as of (and from and after) the Effective Time (i) Redeemed
Member shall automatically cease to be a Member of the Company, (ii) the Option
Agreement contemplated by the LLC Agreement shall not be entered into, (iii) the
Company and/or the Remaining Member may take such steps in their sole discretion
to dissolve and/or wind-up the Company at any time, and (iv) (X) the Redeemed
Member shall not be owed any obligations or duties by the Company or the
Continuing Member under the terms of the LLC Agreement, and (Y) the terms of the
LLC Agreement that purport to survive the withdrawal of a Member, including,
without limitation, those set forth in Section 3.8(k), Section 3.8(l), Section
3.9, Section 3.10, Section 6.1(d), Section 8.3, Section 8.4 and Article 14,
shall no longer be binding, nor shall they create any remaining or on-going
duty, obligation or liability among or between the Redeemed Member on the one
hand, and the Company and/or the Continuing Member, on the other hand.
6.    Additional Amendments of the LLC Agreement. For the avoidance of doubt,
the
LLC Agreement is hereby amended, effective immediately after the Effective Time,
to delete (i) all references to the “Coach Member” and “Coach Unit” and (ii) all
provisions in the LLC Agreement relating to the conveyance to the Coach Member
of a beneficial interest or fee title in the Coach Unit and the Leasehold Estate
with respect thereto, including, without limitation, Section 1.8, Section 3.3
and Section 3.8, and all transactions related thereto; provided that
2




--------------------------------------------------------------------------------




NY 76274446v6
Section 12.4 of the LLC Agreement, as in effect immediately prior to the entry
into this Agreement, shall continue to govern all Tax Returns filed or required
to be filed with respect to tax periods ending prior to or on the date hereof.
7.    Representations and Warranties. Each party hereto hereby represents and
warrants that:
(a)it is duly organized, validly existing and in good standing under the laws of
the state of its formation;
(b)it has the full power and authority to execute and deliver this Agreement and
to perform all of its obligations arising hereunder, it has duly taken all
actions necessary to authorize the execution and delivery of this Agreement by
it and the authorized signatories have executed and delivered this Agreement;
(c)this Agreement constitutes the legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, subject to
bankruptcy, reorganization and other similar laws affecting the enforcement of
creditors rights generally and except as may be limited by general equitable
principles;
(d)there are no actions, suits, proceedings, claims, governmental investigations
or other legal or administrative proceedings, or any orders, decrees or
judgments in progress, pending or in effect, or, to the knowledge of such party,
threatened against or relating to the transactions contemplated by this
Agreement, that would, if adversely determined, prevent or materially impair the
consummation by such party of the transactions contemplated hereby;
(e)such party has not dealt with any broker or finder in connection with the
transactions contemplated in this Agreement and no broker or other person or
entity is entitled to any commission or finder’s or other fee in connection with
this transaction; and
(f)the execution and delivery of this Agreement by such party and the
performance by such party of its obligations under this Agreement and the
consummation of the transactions contemplated hereby will not, (a) conflict with
or result in a violation or breach of, (b) constitute (with or without notice or
lapse of time or both) a default under, (c) require such party to obtain any
consent, approval or action of, make any filing with or give any notice to any
person or entity (including any governmental authority) as a result or under, or
(d) result in the creation or imposition of any Lien upon the property or assets
of such party pursuant to the terms of, its organizational documents or any
other agreement, commitment or instrument to which such party is a party or any
of its assets or properties are bound or affected, or any law, rule, regulation,
judgment, award, order, writ, injunction, or decree of any court, governmental
body or arbitrator.
8.    Additional Representations and Warranties.
(a)    The Redeemed Member hereby represents and warrants that:
3
NY 76274446v6








--------------------------------------------------------------------------------








(i)Ownership; No Liens. Redeemed Member is the sole beneficial and record owner
of, and has good and marketable title to, the Redeemed Interest, free and clear
of any charge, claim, community property interest, pledge, condition, equitable
interest, lien (statutory or other), option, security interest, mortgage,
easement, encroachment, encumbrance, right of way, right of first refusal, or
restriction of any kind, including any restriction on use, voting, transfer,
receipt of income or exercise of any other attribute of ownership or title
thereto (collectively, “Liens”). There are no outstanding options, rights of
first refusal, warrants, subscription rights, securities that are convertible
into or exchangeable for, or any other commitments of any character relating to,
the Redeemed Interest (other than those in favor of the Company under this
Agreement) and Redeemed Member has not entered into any agreement with respect
to the foregoing or the voting of the Redeemed Interest. Redeemed Member has not
sold, transferred, conveyed, assigned, pledged or granted any Lien with respect
to all or any portion of the Redeemed Interest to any Person or entity other
than the Company, as applicable, or entered into any agreement to do any of the
foregoing. Other than the Redeemed Interest, the entirety of which is being
redeemed by the Company hereunder, and documents entered into in connection with
that certain Lease dated as of August 1, 2016 (the “Lease”) between Legacy Yards
Tenant LP and Coach, Inc., Redeemed Member has no right, title or interest in
the Company or any assets or property of the Company (including, without
limitation, the Coach Unit). Upon the consummation of the transactions
contemplated hereby, the Company will receive good and marketable title to the
Redeemed Interest, free and clear of any Liens.
(ii)Information. Redeemed Member: (a) has received from the Company all
information that Redeemed Member or any of its advisors have requested in
connection with Redeemed Member’s decision to redeem the Redeemed Interests and
withdraw as a Member of the Company; (b) has had the opportunity to ask, and has
asked, such questions of the Company as Redeemed Member or any of its advisors
deems appropriate in connection with Redeemed Member’s decision to redeem the
Redeemed Interest and withdraw as a Member of the Company; (c) acknowledges that
by redeeming the Redeemed Interest and withdrawing as a Member of the Company,
Redeemed Member will lose the opportunity to receive any consideration for or in
respect of the Redeemed Interest, upon a sale or liquidation of the Company, or
participate in any appreciation in the value of the Redeemed Interest, and
Redeemed Member is willing to accept this risk of lost opportunity; (d) has
carefully examined the redemption of the Redeemed Interest and the withdrawal as
a Member of the Company, the risk involved with such actions and has considered
such actions with such tax, business, financial and legal advisors as Redeemed
Member has determined to be necessary in the circumstances; and (e) acknowledges
and agrees, that, (i) the Company and the Continuing Member are not making any
representations or warranties as to its current or future business, prospects,
operations, investments, results of operations, condition (financial or
otherwise) or assets or properties in connection with the redemption of the
Redeemed Interest (all of which the Company and the Continuing Member expressly
disclaim), and (ii) Seller is relying solely on its own independent
investigation and acknowledges and agrees to such disclaimer.
4
NY 76274446v6




--------------------------------------------------------------------------------










(iii) Taxes. Redeemed Member is not a “foreign person” within the meaning of
Sections 897 or 1445 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any similar law requiring disclosure or withholding with respect to
a “foreign person” (as used in the Code), and Redeemed Member (or its owner for
tax purposes) shall deliver at Closing a duly executed certificate of
non-foreign status in the applicable form set forth in Treasury Regulations
§1.1445-2(b)(2).
(b)    Podium Fund HY REIT Owner LP hereby represents and warrants that its net
worth in accordance with generally accepted accounting principles as of the date
hereof is at least $100,000,000.
9.    Transfer Taxes. Simultaneously with the execution of this Agreement, (A)
Redeemed Member and the Company shall execute and deliver to Royal Abstract of
New York LLC, for filing by Royal Abstract of New York LLC (i) a duly executed
counterpart of the Combined Real Estate Transfer Tax Return, Credit Line
Mortgage Certificate and Certification of Exemption from the Payment of
Estimated Personal Income Tax (Form TP-584) and (ii) a duly executed counterpart
of the New York City Real Property Transfer Tax Return and (B) Redeemed Member
shall pay to Royal Abstract of New York LLC, for payment to New York City and
New York State, $18,643,556.12 on account of the New York City Real Property
Transfer Tax and $2,840,922.84 on account of the New York State Real Estate
Transfer Tax (the sum of such amounts, the “Closing Tax Payment”). If the
amounts payable in connection with the transactions contemplated by this
Agreement on account of the New York City Real Property Transfer Tax and/or the
New York State Real Estate Transfer Tax (collectively, “New York Transfer Tax”)
exceed the Closing Tax Payment (any such excess, “Increased Tax Payments”),
Redeemed Member and Coach, Inc., jointly and severally, shall remain responsible
for payment of the Increased Tax Payments (together with interest and penalties
due thereunder) and shall indemnify, defend, and hold harmless the Company, the
Continuing Member and the Company Released Parties from and against all Claims
arising in connection therewith. The parties hereto acknowledge that
contemporaneous with the redemption contemplated by this Agreement, the Company
and certain of its affiliates are engaging in a restructuring (the
“Restructuring”) as contemplated by, and described in, an Interest Purchase
Agreement, dated as of August 1, 2016 (the “Interest Purchase Agreement”), by
and among Podium Fund MM, Podium-K Investors LLC (“Podium-K”) and Allianz HY
Investor LP (“Allianz”), and the parties agree that, notwithstanding anything
herein to the contrary, in no event will (a) Redeemed Member and/or Coach, Inc.
be responsible for payment of any New York Transfer Taxes (together with
interest and penalties due thereunder) in connection with the Other
Restructuring Steps (as such term is defined in the last sentence of this
Section 9) and (b) the liability of Redeemed Member and Coach, Inc. to make any
Increased Tax Payments and to indemnify, defend, and hold harmless the Company,
the Continuing Member and the Company Released Parties, in each case under the
immediately prior sentence, exceed the amount for which the Redeemed Member and
Coach, Inc. would be liable if the redemption contemplated hereby were subject
to a New York Transfer Tax and the only transaction occurring (such amount
reduced by the Closing Tax Payment). Podium Fund HY REIT Owner LP hereby agrees
to pay or cause to be paid any New York Transfer Taxes (together with interest
and penalties due thereunder) in connection with the Other Restructuring Steps
and shall indemnify, defend, and hold harmless Redeemed Member, Coach, Inc., and
the Redeemed Member Released Parties from and against all Claims arising in
connection therewith. In the case of an audit or judicial proceeding (i)
relating solely to New
5




--------------------------------------------------------------------------------




NY 76274446v6


York Transfer Taxes, (ii) that is a function solely of or results solely from
the redemption contemplated hereby (and for purposes of clarification does not
relate to the Other Restructuring Steps), and (iii) for which New York Transfer
Taxes are solely the responsibility of Redeemed Member pursuant to this Section
9, Redeemed Member shall control the conduct of such audit or proceeding, and
may reach a settlement or other resolution in its sole discretion. The
Continuing Member shall reasonably cooperate with Redeemed Member in connection
with such audit or proceeding, including forwarding any correspondence related
to such audit or proceeding that is received by the Continuing Member or any of
its affiliates. In the case of an audit or judicial proceeding (i) relating
solely to New York Transfer Taxes, (ii) that relates to the Other Restructuring
Steps and (iii) for which New York Transfer Taxes are solely the responsibility
of Persons other than the Redeemed Member pursuant to this Section 9, Continuing
Member (or its designee) shall control the conduct of such audit or proceeding,
and may reach a settlement or other resolution in its sole discretion. In the
case of an audit or judicial proceeding (i) relating solely to New York Transfer
Taxes, (ii) that relates to the Other Restructuring Steps or to the redemption
contemplated hereby and (iii) for which New York Transfer Taxes may be the
responsibility of both Redeemed Member and Continuing Member (or its affiliates)
pursuant to this Section 9, until such time as it may be reasonably ascertained
which party hereto has the higher responsibility for the associated New York
Transfer Taxes pursuant to this Section 9 the parties shall jointly control the
conduct of such audit or proceeding, and the consent of each shall be required
prior to agreeing to any settlement or resolution thereof, which consent shall
not be unreasonably withheld, conditioned or delayed. After such time as it may
be reasonably ascertained which party hereto has the higher responsibility for
the associated New York Transfer Taxes pursuant to this Section 9, such party
shall control the conduct of such audit or proceeding; provided that the other
parties shall be provided with the opportunity to participate in any such audit
or proceeding at their expense, and the consent of each shall be required prior
to agreeing to any settlement or resolution thereof. For purposes of this
Section 9, “Other Restructuring Steps” means the Restructuring other than the
redemption contemplated by this Agreement.
10.Further Assurances. Each party hereto agrees to execute and deliver all other
appropriate supplemental agreements and other instruments, and to take any other
action necessary, to make this Agreement and the redemption and withdrawal
contemplated hereby fully and legally effective, binding and enforceable between
and among the parties hereto, and as against third parties or as necessary to
effectuate the intent of this Agreement, including in connection with any
dissolution or winding-up of the Company.
11.Release.
(a)    Release by Redeemed Member and Coach, Inc. The Redeemed Member and Coach,
Inc., on their own behalf and on behalf of the other Redeemed Member Released
Parties (as defined below), releases and forever discharges, each of the Company
and the Continuing Member and each of their respective present and former direct
or indirect officers, directors, agents, employees, representatives, partners,
members, managers, shareholders, principals, constituents, attorneys,
affiliates, subsidiaries, partnerships, limited liability companies, joint
ventures, joint venturers, predecessors, successors, and assigns, and each of
their respective successors, assigns, and representatives (collectively with the
Company and the Continuing Member, the “Company Released Parties”), from any and
all claims, demands,
6




--------------------------------------------------------------------------------




NY 76274446v6


liabilities, actions, causes of action, suits, proceedings, controversies,
disputes, damages, remedies, debts, rights of setoff, obligations, costs,
expenses, and attorney fees (collectively, “Claims”), at law or in equity, of
every kind, nature, character, and description, whether known or unknown,
suspected or unsuspected, anticipated or unanticipated, liquidated or
unliquidated, which Redeemed Member, Coach, Inc., and/or the other Redeemed
Member Released Parties ever had, now has or may hereafter have against the
Company Released Parties arising from any act or omission by the Company
Released Parties on or prior to the date hereof relating solely to any matters
arising out of or relating to the Company, the LLC Agreement and the Redeemed
Member’s status as a Member and/or former Member of the Company from the
beginning of time to the date of this Agreement (collectively, the “Company
Released Claims”), provided, however, that nothing contained herein shall
release any Claims by Redeemed Member, Coach, Inc., and/or the Redeemed Member
Released Parties arising under this Agreement or such Claims that survive by
their terms under (i) that certain Termination of License Agreement, dated as of
the date hereof, by and between Coach, Inc., and Legacy Yards Tenant LP, a
Delaware limited partnership (“Legacy Tenant”), dated as of the date hereof,
(ii) that certain Lease dated as of the date hereof between Legacy Tenant and
Coach Inc., (iii) that certain Amended and Restated Development Agreement, dated
as of the date hereof, by and among Redeemed Member, Coach, Inc., and ERY
Developer, LLC, a Delaware limited liability company (“Developer”), (iv) that
certain Amended and Restated Guaranty Agreement dated as of the date hereof by
and among The Related Companies, L.P., a New York limited partnership
(“Related”), OP USA Debt Holdings Limited Partnership, an Ontario limited
partnership (“OPUSA”), and Redeemed Member, (v) that certain Certificate re:
Redemption Agreement dated as of the date hereof made by Related, OP USA, the
Company, Continuing Member and Podium Fund MM, (vi) a Closing Statement prepared
and approved by Continuing Member, Redeemed Member, and Developer, and entered
into by and among Redeemed Member, Coach, Inc., Legacy Tenant, Legacy Yards,
Continuing Member, Developer, and Podium Fund MM LLC, a Delaware limited
liability company (“Podium Fund MM”), and (vii) that certain Termination and
Release of the Coach Guaranty, dated as of the date hereof, by and between
Continuing Member and Developer (collectively, the “Coach Closing Documents”).
In entering into this release of claims Redeemed Party and Coach, Inc.
acknowledge and agree that Claims or facts in addition to or different from what
they now know, believe, or suspect to exist might hereafter be discovered;
nevertheless, it is the intention by entering into this Agreement to fully,
finally, and forever release, discharge, and settle all of the Company Released
Claims, notwithstanding the existence or possible future discovery of any such
additional or different claim or fact, and the existence or possible future
discovery of any such additional or different claim or fact will in no manner
affect this Agreement or the release of claims set forth herein.
(b)    Release by the Company and the Continuing Member. Each of the
Company and the Continuing Member, on its own behalf and on behalf of the
Company Released Parties, and ERY Developer, releases and forever discharges,
Redeemed Member, Coach, Inc., and its present and former, direct or indirect
officers, directors, agents, employees, representatives, partners, members,
managers, shareholders, principals, constituents attorneys, affiliates,
subsidiaries, partnerships, limited liability companies, joint ventures, joint
venturers, predecessors, successors, and assigns, and each of their respective
successors, assigns, and representatives (collectively with the Redeemed Member
and Coach, Inc., the “Redeemed Member Released Parties”), from any and all
Claims, at law or in equity, of every kind, nature, character, and description,
whether known or unknown, suspected or unsuspected, anticipated or
7




--------------------------------------------------------------------------------




NY 76274446v6


unanticipated, liquidated or unliquidated, which the Company, the Continuing
Member or the Company Released Parties and/or ERY Developer ever had, now has or
may hereafter have against the Redeemed Member Released Parties arising from any
act or omission by the Redeemed Member Released Parties on or prior to the date
hereof relating solely to any matters arising out of or relating to the Company,
the LLC Agreement, that certain Guaranty Agreement, dated as of April 10, 2013
(the “Coach Guaranty”), made by Coach, Inc., and the Redeemed Member’s status as
a Member and/or former Member of the Company from the beginning of time to the
date of this Agreement; provided, however, that nothing contained herein shall
release any Claims by the Company, the Continuing Member and/or the Company
Released Parties arising under this Agreement or such Claims that survive by
their terms under the Coach Closing Documents (collectively, the “Redeemed
Member Released Claims”). In entering into this release of claims each of the
Company and the Continuing Member acknowledges and agrees that Claims or facts
in addition to or different from what it now knows, believes, or suspects to
exist might hereafter be discovered; nevertheless, it is the intention by
entering into this Agreement to fully, finally, and forever release, discharge,
and settle all of the Redeemed Member Released Claims, notwithstanding the
existence or possible future discovery of any such additional or different claim
or fact, and the existence or possible future discovery of any such additional
or different claim or fact will in no manner affect this Agreement or the
release of claims set forth herein.
(c)No Assignment of Claims, etc. Each party hereto represents that such party
has made no assignment or transfer of any of the claims (whether express or
implied) released pursuant hereto. The provisions of this Section 11 are
severable, and if any part of it is found to be unenforceable, the other
paragraphs shall remain fully valid and enforceable.
(d)All parties acknowledge that they have read all of the terms of this Section
11 and have had an opportunity to discuss it with their respective attorneys.
Each party understands the terms of the release granted pursuant to this Section
11. All parties execute this Section 11 of their own free will in exchange for
the consideration to be given, which each acknowledges is adequate and
satisfactory.
12.[Reserved.]
13.Coach Unit Tenant Improvements. Parties hereto agree that (i) the title to
all the tenant improvements that the Redeemed Member undertook with respect to
the Coach Unit (as defined in the unamended LLC Agreement) passed to the Company
and/or the Company’s subsidiaries as such tenant improvements (or any part
thereof) were erected, constructed or installed, and (ii) the Redemption Price
for the Redeemed Interest takes into account that the Company owns directly or
indirectly the Coach Unit (including the leasehold estate with respect thereto)
and such tenant improvements.
14.Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of Delaware
without regard to any conflicts of laws principle which would give rise to the
application of the laws of any other jurisdiction.
8




--------------------------------------------------------------------------------




NY 76274446v6


15.Submission to Jurisdiction.    EACH PARTY HERETO IRREVOCABLY
SUBMITS TO THE JURISDICTION OF (A) THE SUPREME COURT OF THE STATE OF NEW YORK
AND (B) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY. EACH PARTY HERETO FURTHER
AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ON THE SIGNATURE
PAGES HERETO SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR
PROCEEDING IN NEW YORK WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION AS SET FORTH ABOVE IN THE IMMEDIATELY PRECEDING SENTENCE. EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN (X) THE SUPREME COURT OF THE STATE OF NEW
YORK AND (Y) THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND HEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
16.Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ONE PARTY AGAINST
ANOTHER PARTY ON ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
AGREEMENT.
17.Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between and among the parties with regard to the
subject matter hereof, and supersedes any and all prior agreements and
understandings (written or oral) of the parties with regard to such subject
matter.
18.Survival. The agreements, covenants, representations and warranties in this
Agreement shall survive the execution and delivery of this Agreement , the
consummation of the transactions contemplated hereby, including the redemption
of Redeemed Member, and any dissolution or winding-up of the Company.
19.Amendments. This Agreement may not be amended, modified, supplemented or
terminated, nor may any of the obligations hereunder of any party hereto be
waived, except by written agreement executed by each party hereto.
20.Severability. If any term or provision of this Agreement or the application
thereof to any person or circumstances shall, to any extent, be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.
9




--------------------------------------------------------------------------------




NY 76274446v6


21.Counterparts. This Agreement may be executed in two or more counterparts and
by facsimile or PDF or electronic signatures, which taken together still
constitute collectively one agreement. In making proof of this Agreement it
shall not be necessary to produce or account for more than one such counterpart
with each party’s counterpart or facsimile signature.
22.Tax Matters.
(a)The parties hereto agree that the transactions contemplated by this Agreement
shall be treated, for U.S. federal (and applicable state and local) Tax
purposes, as a taxable sale by the Redeemed Member of a partnership interest in
the Company, so that the Company, which was a partnership prior to the Effective
Time, will become a disregarded entity at the Effective Time (the “Transaction
Tax Treatment”). The parties hereto agree (and agree to cause their respective
affiliates) to (x) prepare and file all Tax Returns in a manner consistent with
the Transaction Tax Treatment and (y) not take any position (whether in
financial statements, audits, Tax Returns, in connection with any tax proceeding
or otherwise) which is inconsistent with the Transaction Tax Treatment, except
to the extent otherwise required pursuant to a “determination” within the
meaning of Section 1313(a) of the Code (or any similar provision of state, local
or foreign Tax law).
(b)Without the prior written consent of the Redeemed Member (not to be
unreasonably withheld, delayed or conditioned), the Company will not file (or
cause or permit any other person or entity to file) any amended Tax Return of
Company or any of its subsidiaries relating to any Pre-Closing Tax Period.
(c)The Continuing Member shall, and shall cause the Company to, and the Redeemed
Member shall, cooperate fully, as and to the extent reasonably requested by the
other party, in connection with the filing of any Tax Returns, the conduct of
any tax proceeding or the determination of any liability for Taxes hereunder.
Such cooperation shall include the retention and (upon the other party’s
request) the provision of records and information which are reasonably relevant
and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder.
(d)The Company shall pay over to the Redeemed Member, any Tax refunds and any
amounts credited (in lieu of a refund) against Tax to the extent attributable,
in each case, solely to the Redeemed Interest, if (i) the Company or any of the
Company’s subsidiaries or affiliates receives such a refund in cash or actually
receives the benefit of such a credit (in lieu of a refund) against Taxes
payable and (ii) such refund or credit is attributable to any Pre-Closing Tax
Period. Such payment by the Company shall be made forty (40) days after receipt
of such refund or credit.
(e)For purposes of this Agreement, (i) “Pre-Closing Tax Period” means a taxable
period (or portion thereof) ending on or prior to the date hereof; (ii) “Tax” or
“Taxes” means all federal, state, local and foreign income, profits, windfall
profits, franchise, gross receipts, gains, environmental, customs duty, capital
stock, license, occupation, severance, stamp, transfer, payroll, sales,
employment, unemployment, disability, use, property, real property, intangibles,
withholding, excise production, ad valorem, value added, occupancy, alternative,
add-on minimum, and other taxes, levies, duties and charges of any kind
whatsoever,
10
NY 76274446v6






--------------------------------------------------------------------------------








together with all interest, penalties or additions to tax attributable thereto,
in each case imposed by any taxing authority; and (iii) “Tax Return” means any
report, return, statement or other written information (including elections,
declarations, disclosures, schedules, estimates and information returns) filed
or required to be filed by the Company or any of its subsidiaries with a taxing
authority in connection with any Taxes, and any amendment or attachment thereto.
23.Construction. The parties acknowledge that the parties and their counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
hereto. Whenever the words “including”, “include” or “includes” are used in this
Agreement, they shall be interpreted in a non-exclusive manner. The section
headings in this Agreement are included for purposes of convenience only and
shall not affect the construction or interpretation of any of its provisions.
24.Third Party Beneficiaries. The persons and entities to be released pursuant
to Section 11, shall be deemed third party beneficiaries of this Agreement.
25.Disclosure. The parties hereto hereby acknowledge that the Company Released
Parties, Coach, Inc., Redeemed Member or any of their affiliates may disclose
this Agreement in its entirety (i) to the extent legally compelled (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose the same, (ii) to the extent required by
any federal, state, local or foreign laws, or by any rules or regulations of the
United States Securities and Exchange Commission (or its equivalent in any
foreign country) or any domestic or foreign public stock exchange or stock
quotation system, that may be applicable to Coach, Inc. or Redeemed Member or
any of their direct or indirect constituent owners or affiliates, (iii) to the
extent any information was previously or is hereafter publicly disclosed (other
than in violation of this Agreement), (iv) to their partners, advisers,
underwriters, analysts, employees, Affiliates, officers, directors, consultants,
lenders or potential lenders, investors or potential investors, accountants,
legal counsel, title companies or other advisors of any of the foregoing in each
case to the extent reasonably necessary for such party’s business purposes,
provided that they are advised as to the confidential nature of such information
and are instructed to maintain such confidentiality or (v) to the extent
necessary to enforce rights under this Agreement. Notwithstanding any other
provision in this Agreement, (i) any party (and any employee, representative or
other agent of any such party) may disclose to any and all persons, without
limitation of any kind, the United States federal, state or local tax treatment
and tax structure of the transactions contemplated herein, it being understood
and agreed, for this purpose, the name of or any other identifying information
regarding the entities or transactions involved does not constitute such tax
treatment or structure information, and (ii) one or more of the Company Released
Parties or the Redeemed Member Parties may issue press releases with respect to
the Restructuring and the transactions contemplated by this Agreement, provided
that party obtain the prior written consent and approval of the other parties
hereto prior to issuing or disseminating any press releases, which consent shall
not be unreasonably withheld, conditioned or delayed.
26.Successors and Assigns. The stipulations, terms, covenants and agreements
contained in this Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective permitted successors and assigns.
The parties hereto hereby agree
11




--------------------------------------------------------------------------------




NY 76274446v6


that the Company may assign this Agreement and its rights hereunder to any
affiliate of the Company.
[No Further Text on This Page]
























































































12
NY 76274446v6




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.
COMPANY:


LEGACY YARDS LLC, 
a Delaware limited liability company
 
 
By: _/s/ L. Jay Cross____________________
Name: L. Jay Cross
Title: Authorized Signatory

Address for Company:
Legacy Yards LLC
do The Related Companies, L.P.
60 Columbus Circle
New York, NY 10023
Attn: Richard O'Toole, Esq.
CONTINUING MEMBER:
PODIUM FUND TOWER C SPV LLC,
a Delaware limited liability company
 
By: Podium Fund REIT LP, 
a Delaware limited partnership, its managing member
 
By: _/s/ L. Jay Cross________________________
 
Name: L. Jay Cross
 
Title: President
 

Address for Continuing Member:
Podium Fund Tower C SPV LLC c/o The Related Companies, L.P. 60 Columbus Circle,
19th Floor New York, NY 10023
Attn: Richard O'Toole, Esq.
[Signatures Continue on Next Page]




--------------------------------------------------------------------------------




[Signature Page to Redemption Agreement]
REDEEMED MEMBER:
COACH LEGACY YARDS LLC,
a Delaware limited liability company
 
By:
/s/ Todd Kahn______________
 
Name: Todd Kahn
 
Title: President, Chief Administrative Officer







Address for Redeemed Member.
Coach Legacy Yards LLC
do Coach, Inc.
516 West 34`h Street
New York, NY 10001
Attn: Todd Kahn
[Signatures Continue on Next Page]
[Signature Page to Redemption Agreement]




--------------------------------------------------------------------------------




WITH RESPECT TO SECTIONS 9 AND 11 ONLY, COACH, INC.
COACH, INC.
a Maryland corporation


By:_/s/ Todd Kahn __________________________


Name:    Todd Kahn
Title:    President
Chief Administrative Officer
Address for Coach, Inc.:
Coach, Inc.
516 West 34th Street
New York. NY 10001
Ann: Todd Kahn
[Signatures Continue on Next Page]
[Signature Page to Redemption Agreement]




















--------------------------------------------------------------------------------




WITH RESPECT TO SECTION 11 ONLY, ERY DEVELOPER LLC
ERY DEVELOPER LLC,
a Delaware limited liability company
 
 
By: /s/ L. Jay Cross_________
Name: L. Jay Cross
Title: President

Address for ERY Developer LLC:
Podium Fund Tower C SPV LLC
do The Related Companies, L.P.
60 Columbus Circle, 19th Floor
New York, NY 10023
Attn: Richard O'Toole, Esq.


























































































[Signature Page to Redemption Agreement]




